Citation Nr: 0428929	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-09 240	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of an eye 
injury.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from February 1967 
to January 1969, including service in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2002 rating decision issued by the Chicago, 
Illinois Regional Office (RO) of the Department of Veteran 
Affairs (VA).  The St. Louis, Missouri RO certified the case 
to the Board.

In March 2004, a hearing was held at the St. Louis RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c), (d).  A transcript of that hearing has been 
associated with the claims file.

At that Board hearing, the appellant submitted additional 
evidence pertaining to his PTSD claim.  The appellant also 
waived review of the evidence by the agency of original 
jurisdiction in a VA Form 21-4138 submitted on the same day, 
and therefore referral to the RO of evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.  
Nevertheless, because the issue to which the evidence relates 
is being remanded, the RO will have the opportunity to 
consider the evidence submitted to the Board.

The Board notes that the appellant's claim of service 
connection for right ear hearing loss was originally denied 
in a December 1969 rating decision issued by the Chicago RO.  
The appellant was notified that same month, but did not 
appeal.  The hearing loss claim has therefore been 
characterized as a claim to reopen.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99.  According to the opinion, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Reasonable 
evidence to support a determination that the veteran engaged 
in combat may include the veteran's own statements, but, in 
most instances where he has not been awarded a combat-related 
citation, will include a consideration of all of the evidence 
of record in each case.  The fact that a veteran participated 
in a particular operation or campaign does not necessarily 
establish that the veteran engaged in combat, although such 
evidence may be significant when viewed in relation to other 
evidence of record.

In this case, the record indicates that the RO decided that 
the available evidence was insufficient to answer the 
question of whether the appellant engaged in combat. However, 
there is no indication that the RO considered the holdings of 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen or Pentecost, supra.

It does not appear that the RO attempted to verify the 
stressor incidents described by the appellant by contacting 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  The appellant avers that 
he was subjected to enemy attacks, including mortar or rocket 
attacks.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

If necessary, the appellant should be offered an opportunity 
to provide additional specific information that would permit 
searches regarding stressors.  The appellant should be asked 
if he has remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

The appellant contends that he was sent to Vietnam ahead of 
his unit's deployment in July 1968.  The appellant also 
contends that his current hearing loss and tinnitus are due, 
in part, to military noise exposure he experienced at Fort 
Sill in 1967.  Currently, only a few of the appellant's 
service personnel records are in evidence.  The service 
personnel records reveal that the appellant was in Officer 
Candidate training at Fort Sill in July 1967, and that he was 
a company clerk at Fort Carson in May 1968.  The RO should 
make attempts through all appropriate channels to obtain the 
reports associated with the performance evaluations, profile 
authorizations and Congressional inquiries indicated on the 
personnel records currently in evidence.  The RO should 
obtain these records and associate them with the claims file.

The appellant testified that he received medical care at the 
Chicago VA during the 1980s.  Currently, the only VA 
treatment records in evidence are dated from 2001 onward.  
The appellant also testified that he had been going to see 
civilian doctors after he was discharged and that he had been 
under the care of several of them until he could not afford 
them any more.  The evidence of record indicates that the 
appellant has received treatment at the East St. Louis Vet 
Center, but only a summary of those records is in the claims 
file.  The RO should obtain all of these records and 
associate them with the claims file.

In view of the account given by the appellant of events that 
purportedly happened in service and because of the medical 
treatment that followed, the Board will ask for the RO to 
attempt to develop the record further.  Regardless of whether 
additional records are obtained, the appellant should be 
afforded VA examinations/VA medical record reviews to 
determine if any claimed tinnitus, eye disability, or PTSD is 
linked to his period of active military duty.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claims and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to any claim on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  (When 
notice letters were sent to the veteran 
in May 2001, and September 2001, the RO 
provided information on what was required 
to substantiate a claim of service 
connection on a direct basis, but little 
to nothing was said about service 
connection based on aggravation.  This 
deficiency should be corrected.)

2.  The RO should take appropriate steps 
to secure all of the appellant's service 
personnel records, including his Army 
performance evaluation reports, 
Congressional inquiries, profile 
authorizations and any reports pertaining 
to participation in OCS from the Official 
Military Personnel File (OMPF) or from 
any other appropriate source, including 
the veteran.  These records should be 
associated with the claims file.  If 
there are no records found, documentation 
used in making that determination should 
be included in the claims file.

Also, the veteran should be specifically 
told of the possible sources of 
information or evidence that may be 
helpful to his claims.  Any evidence 
obtained should be associated with the 
claims file.  If there are no records 
obtained, documentation used in making 
that determination should be included in 
the claims file.

3.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the RO should 
obtain the medical records dated from 
February 1969 onward, to include all 
records from VA medical facilities in 
Chicago dated from 1980 onward, and any 
MRI of his head.

4.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
claimed disorder from January 1969 to the 
present.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the claim on appeal, 
including all government and private 
treatment, including the Eastside Vet 
Center, to the extent not already on 
file.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

5.  The RO should obtain the psychiatric 
records associated with the appellant's 
court-ordered evaluation(s) or treatment 
related to his driving while intoxicated 
(DWI) charge(s).

6.  Following completion of the above 
development, the RO should arrange for a 
review of the veteran's records by a VA 
physician.  Following the review of the 
complete record, including all active 
duty, private and VA records and a copy 
of this remand, the reviewer should 
furnish an opinion concerning the 
following:  the medical probabilities 
that the veteran's tinnitus is causally 
or etiologically related to his military 
service.  (It is not necessary that the 
exact causes other than apparent 
relationship to some incident of service 
be delineated.)

7.  Following completion of the above 
development, the RO should arrange to have 
the appellant examined by a VA 
ophthalmologist in order to determine the 
nature, onset date and etiology of any eye 
disorder.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  An 
opinion should be obtained even if the 
appellant does not report for the 
examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis and 
etiology of any eye disorder found.  All 
necessary tests and studies should be 
conducted.  The examiner should state 
whether the veteran currently has any 
metal particle in an eye or whether he is 
suffering from the residuals of any 
chemical burning of the eyes.

The examiner should offer an opinion as 
to the etiology and onset date of any 
diagnosed eye disorder.  In particular, 
the examiner should offer an opinion as 
to the medical probabilities that any eye 
disability is attributable to any disease 
or incident suffered during his active 
service from February 1967 to January 
1969.  

8.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly names 
of individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of firebases or individuals involved in 
the events.  The appellant should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

9.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA) and request copies 
of the morning reports for the 
appellant's unit between March 30 and 
June 30, 1968, and for July 26, 1968 to 
September 30, 1968.  The RO should also 
attempt to obtain the pertinent sick call 
reports, operational reports, lessons 
learned statements, or any other 
information regarding activities of B 
Company 1st Brigade 61st Infantry 5th 
Infantry Division during the time frame 
cited that would provide information 
about the events related by the 
appellant.  When this information has 
been obtained, it, together with the 
stressor information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR for 
further verification.  The USASCRUR 
should specifically address each of the 
appellant's contentions regarding his 
unit and whether he would have been 
subjected to rocket attacks and/or mortar 
attacks with that unit or at any 
specified air field or firebase.

The USASCRUR should be asked to indicate, 
if possible, whether or not the 1/61 or 
the 5th Infantry Division lost an officer 
who was a major and/or Battalion 
Executive Officer in 1968 to death by a 
slashed throat.

The service department should be asked to 
provide an explanation of the typical 
duties of a soldier with an MOS of 71H20 
in Vietnam and the distinction, if any, 
between a soldier with the rank of SP5 
(E-5) in Vietnam and one with a rank of 
sergeant (E-5).  Any information obtained 
is to be associated with the claims 
folder.

10.  The RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.  

11.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
arrange for an examination of the 
appellant by a VA psychiatrist to 
determine whether PTSD is present, and, 
if so, whether it is linked to any 
verified inservice stressor(s).  The 
psychiatrist must review the entire 
claims file.  The psychiatrist should 
conduct the examination with 
consideration of the criteria for PTSD.  
All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

12.  Upon receipt of the VA 
examiner/reviewer reports, the RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner/reviewer for corrections or 
additions.

13.  Thereafter, after the completion of 
any indicated additional development, the 
RO should consider all of the evidence of 
record and re-adjudicate the appellant's 
claim to reopen, as well as his claims of 
service connection for tinnitus, an eye 
disorder and PTSD.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories and caselaw, to include 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Both the old and the new 
provisions of 38 C.F.R. § 3.156 should be 
cited.  38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 3.156 (2003).  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

